Case 1:21-cv-00055-LEK-KJM Document 29 Filed 05/18/21 Page 1 of 3   PageID #: 119



                       UNITED STATES DISTRICT COURT

                             DISTRICT OF HAWAII


  WALTER N. GUITY,                        CIV. NO. 21-00055 LEK-KJM
                    Plaintiff,
        vs.
  STATE OF HAWAII, KEITH M.
  KANESHIRO, KAREN S.S. AHN,
  REGINALD P. MINN,
                    Defendants.



            ORDER REFERRING CASE TO THE CIVIL PRO BONO PANEL

               On January 21, 2021, pro se Plaintiff Walter N. Guity

  (“Plaintiff”) filed his Complaint for Violation of Civil Rights

  (“Complaint”).    [Dkt. no. 1.]     On April 9, 2021, Defendants

  State of Hawai`i and Karen S.S. Ahn filed their motion to

  dismiss the Complaint.      [Dkt. no. 15.]    On April 29, 2021,

  Defendant Keith M. Kaneshiro filed his motion to dismiss the

  Complaint.    [Dkt. no. 21.]    On May 10, 2021, Defendant

  Reginald P. Minn filed his motion to dismiss the Complaint.

  [Dkt. no. 26.]    Having determined that Plaintiff’s case is

  suitable for pro bono representation, the Court hereby refers

  this case to the Civil Pro Bono Panel, pursuant to Rule 3(A) of

  the Rules for Civil Pro Bono Panel for the United States

  District Court for the District of Hawai`i.         The appointment

  will be for the limited purposes of: 1) preparing Plaintiff’s
Case 1:21-cv-00055-LEK-KJM Document 29 Filed 05/18/21 Page 2 of 3   PageID #: 120



  memoranda in opposition to the motions to dismiss; 2) presenting

  Plaintiff’s positions at any hearing on the motions to dismiss;

  3) preparing any motion for reconsideration or response to any

  motion for reconsideration of any ruling related to the motions

  to dismiss; 4) preparing Plaintiff’s amended complaint, if one

  is necessary after the final ruling on the motions to dismiss;

  5) settlement negotiations or conferences that may occur while

  items 1-4 are pending; and 6) any discovery or work necessary to

  complete items 1-5.     The representation would also include any

  other Fed. R. Civ. P. 12 motion that is filed while items 1-4

  above are pending.

               All briefing deadlines that have not already passed

  are HEREBY VACATED.     After an order appointing pro bono counsel

  has been filed, this Court will issue briefing deadlines as

  necessary.    If this Court determines that appointing pro bono

  counsel is not possible, this Court will issue briefing

  deadlines as appropriate.      In other words, Plaintiff is not

  required to file any additional briefing until he is expressly

  ordered to do so.

               IT IS SO ORDERED.




                                       2
Case 1:21-cv-00055-LEK-KJM Document 29 Filed 05/18/21 Page 3 of 3   PageID #: 121



             DATED AT HONOLULU, HAWAII, May 18, 2021.




  WALTER N. GUITY VS. STATE OF HAWAII, ET AL.; CV 21-00055 LEK-
  KJM; ORDER REFERRING CASE TO THE CIVIL PRO BONO PANEL




                                       3
